United States Court of Appeals,

                                            Fifth Circuit.

                                            No. 92–8269

                                         Summary Calendar.

                           Ronald K. HALVERSON, Plaintiff–Appellant,

                                                  v.

                       UNITED STATES of America, Defendant–Appellee.

                                           Sept. 23, 1992.

Appeal from the United States District Court for the Western District of Texas.

Before KING, DAVIS and WIENER, Circuit Judges.

       PER CURIAM:

       In this Federal Tort Claims Act (FTCA) case, Plaintiff–Appellant Ronald K. Halverson

appeals the dismissal of his action against the government, Defendant–Appellee herein, for lack of

subject matter jurisdiction, pursuant to Fed.R.Civ.P. 12(b)(1). The district court's dismissal was

grounded in the exception found in § 28 U.S.C. § 2680(c) for claims based on loss of goods and

merchandise obtained by law enforcement officers, thus presenting this circuit its first opportunity to

consider that issue. We hold that the subject exception is not limited to losses resulting from

detention of goods and merchandise by customs or tax officers only, but is applicable to claims arising

from the det ention of goods and merchandise by any federal law enforcement officers in the

performance of their lawful duties, and therefore affirm the district court's dismissal.



                                                   I

                                  FACTS AND PROCEEDINGS

       Proceeding pro se and in forma pauperis, Halverson filed a complaint against the Immigration

and Naturalization Service (INS) under the FTCA, seeking $5,735 in damages for the alleged loss

of his personal property. Halverson had been arrested at an immigration checkpoint when Border

Patrol agents found cocaine concealed under the back seat of the car in which he was a passenger.
In seeking recompense for the loss of personal belongings, Halverson alleges that the arresting agent

took possession of the missing articles and that his resulting loss was caused by the arresting officers'

failure to follow proper inventory procedures.



          The government filed a motion to dismiss pursuant to Fed.R.Civ.P. 12(b)(1) for Halverson's

failure to file his complaint within six months following the denial of his administrative claim.

Halverson responded to the government 's motion and also filed a motion of his own for summary

judgment. In its response to Halverson's summary judgment motion the government conceded that

his complaint was filed timely. The government alleged, however, that the district court lacked

subject matter jurisdict ion because Halverson's claim was barred by an exception contained in §

2680(c) of the FTCA and therefore should be dismissed pursuant to Rule 12(b)(1). The court denied

Halverson's motion for summary judgment and granted the government's Rule 12(b)(1) motion to

dismiss. Halverson's notice of appeal was timely filed.



                                                    II

                                              ANALYSIS

          Halverson insists that the § 2680(c) exception applies to property losses involving customs

or tax agents only, and is therefore inapplicable to the INS officers here implicated. The issue is res

nova in this circuit.



          The FTCA is a waiver of sovereign immunity, providing general authority for tort suits against

the government: "The United States shall be liable, respecting the provisions of this title relating to

tort claims, in the same manner and to the same extent as a private individual under like

circumstances...."1 Section 2680, however, creates several exceptions to this broad waiver of

sovereign immunity, including one for damages resulting from the detention of goods:



   1
       28 U.S.C. § 2674.
          The provisions of this chapter and section 1346(b) of this title shall not apply to—

                                                 .....

          (c) Any claim arising in respect of the assessment or collection of any tax or customs duty,
          or the detention of any goods or merchandise by any officer of customs or excise or any
          other law-enforcement officer. 2

          The Supreme Court has interpreted § 2680(c) to cover not only damages occurring in the act

of detention itself, but also those flowing from the detention, such as the negligent storing of antiques

or art objects.3 The Court did not address, however, whether the § 2680(c) exception applies when

the officers who detain such property are not customs or tax officials and are not acting in a customs

or tax capacity. In fact, the Court expressly refused to decide what types of officers other than

customs or tax were covered by the § 2680(c) exclusion.4



          We have applied the § 2680 exclusion to IRS agents and customs officers,5 but have not

addressed its application to other law enforcement officers. Other circuits have found, however, that

"other law-enforcement officer" may include officers in other agencies performing their proper duties.

See, e.g., Schleaebitz v. United States,6 (luggage confiscated by U.S. Marshal); Ysasi v. Rivkind,7

(property confiscated by Immigration and Naturalization Service); Formula One Motors v. United

States,8 (merchandise destroyed by the Drug Enforcement Agency); United States v. 2,116 Boxes



   2
       28 U.S.C. § 2680 (emphasis added).
   3
       Kosak v. United States, 465 U.S. 848, 104 S. Ct. 1519, 79 L. Ed. 2d 860 (1984).
   4
465 U.S. at 852 n. 6, 104 S. Ct. at 1522 n. 6.
   5
    In B & F Trawlers, Inc. v. United States, 841 F.2d 626, 628 (5th Cir.1988), however, this
court applied the exclusion to Coast Guard officers after concluding that "[t]he provision [was]
relevant here because Coast Guard officers are also considered customs officers, 14 U.S.C. § 143,
and law enforcement officers, 14 U.S.C. §§ 2, 89." But we declined to apply the § 2680(c)
exception to the Suits in Admiralty Act or the Public Vessels Act which governed that case.
   6
       924 F.2d 193, 194 (11th Cir.1991).
   7
       856 F.2d 1520 (Fed.Cir.1988).
   8
       777 F.2d 822 (2nd Cir.1985).
of Boned Beef,9 (property seized by the Department of Agriculture).



           We find persuasive the reasoning of the other circuits, not to mention the plain language of

§ 2680(c) that exempts "[a]ny claim arising in respect of ... the detention of any goods or merchandise

by ... any other law-enforcement officer."10 Halverson has not alleged that the Border Patrol agents

acted outside their lawful authority;11 he alleges only that they were negligent in failing to follow

proper inventory procedure. We hold that § 2680(c) exempts from the FTCA's waiver of sovereign

immunity any claim based on the detention of goods by any federal law enforcement officers in the

performance of their lawful duties. The district court, therefore, committed no error in dismissing

Halverson's claim for lack of subject matter jurisdiction.



          AFFIRMED.




   9
    726 F.2d 1481 (10th Cir.) (cert. denied sub nom. Jarboe–Lackey Feedlots, Inc. v. United
States, 469 U.S. 825, 105 S. Ct. 105, 83 L. Ed. 2d 49 (1984).
   10
        28 U.S.C. § 2680(c).
   11
     Employees of the Immigration and Naturalization Service are authorized to make arrests.
See 8 U.S.C. § 1356.